Citation Nr: 1733866	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos and other chemical exposure.

2.  Entitlement to service connection for a sleep disorder, to include as due to asbestos and other chemical exposure.

3.  Entitlement to service connection for diabetes, to include as due to asbestos and other chemical exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1965 to April 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Subsequent to the September 2013 Statement of the Case the Veteran submitted additional evidence in support of his claim.  The Board notes, however, that the automatic waiver provision applies in this case, as the Substantive Appeal was filed after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board notes that the Veteran initially requested a Board hearing.  See October 2013 VA Form 9.  However, subsequently, the Veteran withdrew his hearing request.  See April 2015 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that his diabetes, COPD, and sleep disorder are associated with his military service.  Specifically, he has indicated that exposure to asbestos aboard the USS Wright (CC-2) while in service has led to his diabetes, COPD, and sleep disorder.  See January 2012 Notice of Disagreement; February 2011 VA Form 21-4138.  He has also claimed that his exposure to other chemicals contributed to his disabilities.  See June 2011 VA Form 21-4138.

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual provides some guidance regarding claims for service connected based on exposure to asbestos.  These provisions provide that VA must determine whether military records demonstrate evidence of asbestos exposure during service, as well as determine whether there is a relationship between any such asbestos exposure and the claimed disease.

The Board notes that the record shows that the Veteran served as a Boatswains mate on the USS Wright.  See April 1966 military personnel record; DD Form 214.  VA's Adjudication Procedure Manual notes that the Veteran's probability of exposure based on his MOS would be minimal.  Further, the Veteran has been diagnosed with COPD, and diabetes.  See May 2011 VA treatment record.  While the Veteran has not been diagnosed with a sleep disorder, he has claimed to have a sleep disorder, and the Board lacks sufficient medical evidence to render a decision on this issue.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his diabetes, COPD, or sleep disorder.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA medical opinion should be obtained.

Regarding the TDIU issue, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claims currently on appeal.

Finally, a remand is required to obtain Social Security Administration (SSA) records.  There appears to be some question as to whether the Veteran receives Social Security disability.  In that regard, the Veteran indicated that he was not receiving disability benefits from the SSA.  See April 2011 VA Form 21-526.  However, in a January 2011 VETSNET compensation and pension award, there is a notation that the Veteran was deemed disabled by the SSA effective August 1, 2010.  Additionally, the Board notes that the Veteran has indicated the he is in receipt of Social Security payments.  See April 2011 VA form 21-526.  However, SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes, COPD, and sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

3.  The AOJ should take any appropriate steps to attempt to verify the Veteran's claimed asbestos and chemical exposure while assigned to the USS Wright (CC-2).  

All attempts and responses should be documented in the claims file.

4.  After completing the foregoing development, the AOJ should obtain an opinion to determine the nature and etiology of any diabetes, COPD, and sleep disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has diabetes, COPD, or a sleep disorder that manifested in service or are otherwise causally or etiologically related to his military service.  The examiner(s) should be sure to address the Veteran's contention that his disabilities are a result of his in-service exposure to asbestos and other chemicals.  See June 2011 VA Form 21-4138.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




